Per Curiam,
The specifications of error relate to the learned auditor’s findings of fact and the conclusions of law drawn therefrom. The objections to the latter are virtually based on the assumed inaccuracy of the former. If, therefore, the findings of fact are correct, the conclusions of law necessarily follow.
As found by the auditor, the controlling facts are substantially -these: The appellant received from, her father in his lifetime $1,800, and afterwards from his estate $500, both of which sums were used by her husband, the decedent. He never repaid the same or any part thereof to her. There is no evidence to show that she ever had, in her own right, any money other than the two sums above mentioned, aggregating $2,300; nor is there any evidence that her husband received any more, or *651that he promised to pay her interest on the amounts he received and appropriated to his own use.
Prior to 1887, Frederick Dice, the decedent, had signed three sealed notes, payable to his wife, for the respective sums of $2,000, $1,800 and $1,000; but, there is no evidence to show the dates of said notes, when they were respectively signed, when payable, or whether they bore interest; nor does it appear that they were ever in appellant’s custody or possession. On the contrary they were kept by her husband in his private desk until they were accidentally burned or destroyed about two years prior to his death. These and other findings of-fact were duly considered and approved by the court below; and, notwithstanding the able and ingenious argument of appellant’s counsel, we are not convinced that there is any error in either of them, or in the conclusions properly drawn therefrom.
The only evidence on which appellant c<Juld hope to rely as tending to sustain her claim for interest, etc., was the existence of the notes above referred to, and the very indefinite admissions of the decedent in connection therewith. Taking into consideration the character of that evidence, as well as the testimony relating to the identification and delivery of the notes, we think there was no error in the rulings of the court below.
In view of the clear and satisfactory opinion of the learned president of the orphans’ court in support of said rulings, there is no necessity for further discussion of the questions presented by the assignments of error. Neither of them is sustained.
Decree affirmed and appeal dismissed at appellant’s costs.